DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 26 May 2022.
The instant Application in Continuation was filed on 15 January 2020, claiming priority to U.S. Application No. 15/869,000, with a priority date of 11 January 2018.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 9, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11,-15, and 17-20 of U.S. Application No. 15/859,000. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Conflicting 15/859,000
Pending 16/746,157
Differences
1. A method for presenting a user interface for a conversational system comprising:

1. A method for presenting a user interface for a conversational system comprising:

Identical

storing a unified contextual graph in a memory of and for use by the conversational system, the unified contextual graph comprising components created by the conversational system from database queries of the conversational system and a user dialog between a user and the conversational system; 
Added limitations
for each of a set of user utterances produced in a dialog 


receiving a latest user utterance of a set of user utterances in the user dialog via the user interface of the conversation system, by the conversational system determining a semantic meaning representation for the latest user utterance; 


Dropped limitations
converting the semantic meaning representations to respective sentential concept
graphs;

converting the semantic meaning representation to a sentential concept graph for the latest user utterance; 
Added limitations.
consolidating a first sentential concept graph into a unified contextual graph; 


Dropped limitations
and updating the unified contextual graph based on new sentential concept graphs while the dialog with the conversational system progresses.
updating the unified contextual graph by merging the sentential concept graph with the unified contextual graph;
Dropped limitation.

creating a system response by the conversational system at least in part due to changes in components of the unified contextual graph due to the merge of the sentential concept graph; and
Added limitation.

presenting the system response together with a representation of at one changed component of the unified contextual graph in the user interface while the user dialog with the conversational system progresses.
Added limitation.
2. The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the
conversational system.
2. The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the conversational system.
Identical
3. The method as recited in claim 1, further comprising dynamically identifying content from the united contextual graph to present in a user interface.
3. The method as recited in claim 1, further comprising dynamically identifying additional components of the united contextual graph and presenting the additional components in the user interface as relevant to the latest user utterance.
Added limitations.
4. The method as recited in claim 3, further comprising identifying concepts and
relations that are semantically related to a latest dialog activity in the dialog with the
conversational system.
4. The method as recited in claim 3, further comprising identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system.
Identical
5. The method as recited in claim 3, further comprising:

identifying concepts and relations that are semantically related in the first sentential
concept graph to concepts and relations in the unified contextual graph; and

constructing a query to a database of the conversational system according to the identified concepts and relations.
5. The method as recited in claim 3, further comprising: 

identifying concepts and relations that are semantically related in the first sentential concept graph to concepts and relations in the unified contextual graph; and 

constructing a query to a database of the conversational system according to the identified concepts and relations.
Identical
6. The method as recited in claim 3, further comprising;

identifying a set of changes to concepts, concept values and concept statuses based on
a latest user input;

identifying relevant components to the concepts, the concept values and the concept statuses in the unified contextual graph; and

identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system.
6. The method as recited in claim 1, further comprising; 

identifying a set of changes to concepts, concept values and concept statuses based on a latest user input; 

identifying relevant components to the concepts, the concept values and the concept statuses in the unified contextual graph; and 

identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system.
Identical
7. The method as recited in claim 6, further comprising:

quantifying a set of factors associated with respective subgraphs, the set of factors
including at least one of a concept-level feature, a relation-level feature or a discourse-level
feature; and

ranking a set of subgraphs in the unified contextual graph based on the quantified
factors.
7. The method as recited in claim 1, further comprising: 

quantifying a set of factors associated with respective subgraphs of the unified contextual graph, the set of factors including at least one of a concept-level feature, a relation-level feature or a discourse-level feature; and 

ranking a set of subgraphs in the unified contextual graph based on the quantified factors.
Identical
8. The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog.
8. The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog.
Identical


Claim 1 of the pending application recites “providing a unified contextual graph for use by the conversational system, the unified contextual graph comprising components based on database queries of the conversational system and a user dialog between a user and the conversational system.”  Claim 1 of conflicting application recites “a unified contextual graph”, “sentential concept graphs“, and “updating the unified contextual graph based on a new sentential concept graphs while the dialog with the conversational system progresses.”  By reciting that “the unified contextual graph” is updated based on sentential concept graphs while a dialog with the conversational system progresses, claim 1 of the conflicting application anticipates “providing a unified contextual graph for use by the conversational system, the unified contextual graph comprising components based on database queries of the conversational system and a user dialog between a user and the conversational system.”  It is further noted that the remainder of the limitations within the instant claims are identical.  Furthermore, the dependent claims of the instant application are further anticipated by the dependent claims of the conflicting application.

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
the claims seem to misspell “the user interface of the conversation system”.  Appropriate correction is required.
the claims recite “presenting the system response together with a representation of at one changed component.”  It is believed that the Applicant intended to recite “at least one changed component.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 9, and 15, the claim(s) recite(s) “providing a unified contextual graph…”, “determining a semantic meaning representation”, “converting the semantic meaning representations” and “updating the unified contextual graph.”
The limitations directed towards “receiving a latest user utterance…”, “converting the semantic meaning representation” “updating the unified contextual graph” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “computer memory” in claim 9, and “a non-transitory computer readable medium” in claim 15, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “receiving” in the context of this claim encompasses the user listening and mentally evaluating a latest user utterance.  For example, “converting” in the context of this claim encompasses the user mentally evaluating and making conversions of the semantic meaning representations to sentential concept graphs. For example, “updating the unified contextual graph” in the context of this claim encompasses the user mentally making changes to the unified contextual graph with the converted sentential concept graphs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “presenting the system response” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing” and “presenting” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" and “presenting” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim(s) is/are not patent eligible.
As per claim 2, the limitations are directed towards updating the unified contextual graph based on semantic matching with domain knowledge stored in a database which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the updating a unified contextual graph with data from a database only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application. 
	As per claims 3, 10, and 16, the limitation directed towards “identifying content from the united contextual graph” is interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  Furthermore, it is noted that the limitation of “to present in a user interface” is an intended use which lack patentable weight for the purposes of the instant examination.
As per claims 4, 11, and 17, the limitations are directed towards identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system, which are interpreted to be the observation or judgment about semantic relationships. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 5, 12, and 18, the limitations are directed toward identifying concepts and relations and constructing a query which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claim 6, the limitations are directed toward “identifying” a set of changes, relevant components, and changes to relevant components, which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 7 and 13, the limitations are directed toward quantifying a set of factors, ranking a set of subgraphs, and using higher ranked subgraphs, which are interpreted to be the observation or judgment related to quantifying a set of factors and ranking. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 8, 14, and 20, the limitations are directed towards generating a dialog policy and using said dialog policy, which are interpreted to be the observation or judgment about user intent and utterances. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claim 19, the limitations are directed toward “identifying” relevant components and changes to relevant components, which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al, USGPUB No. 2019/0034780, filed on 31 July 2017, and published on 31 January 2019, in view of Roux et al, U.S. Patent No. 9,390,087, filed on 9 February 205, and issued on 12 July 2016.
As per independent claims 1, 9, and 15, Marin, in combination with Roux, discloses:
A method for presenting a user interface for a conversational system comprising:
storing a unified contextual graph in a memory of and for use by the conversational system, the unified contextual graph comprising components created by the conversational system from database queries of the conversational system and a user dialog between a user and the conversational system {See Marin, [0026], wherein this reads over “The dynamic knowledge graph contents thus represent the conversation state at any given point in time during the processing” and “When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”};
receiving a latest user utterance of a set of user utterances in the user dialog via the user interface of the conversation system, by the conversational system determining a semantic meaning representation for the latest user utterance {See Marin, [0026], wherein this reads over “In some embodiments, the representation of the conversation is held in a dynamic knowledge graph that is built up from an initial state and that is updated as new information is developed.  When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”};
converting the semantic meaning representation to a sentential concept graph for the latest user utterance {See Roux, column 5, lines 55-67, wherein this reads over “The NLU component 40 may include a parser 52, such as a syntactic parser, which implements specific rules, referred to as an action grammar 54, which may be written on top of conventional parser rules. The parser 52 can extract lexical, syntactic, and semantic information or dependencies from a dialogue text that provide context in which words occur. Specifically targeted types of information, such as named entities (e.g., people names, organization names, product names, dates, and locations), numerical values, and semantic relations (e.g., London is-the-capital-of England) can also be extracted. The information can be extracted sentence by sentence, resulting in a set of dependencies, which can each be represented by a dependency graph 56”}; and 
updating the unified contextual graph by merging the sentential concept graph with the unified contextual graph {See Roux, column 8, lines 14-20, wherein this reads over “At S110, the NLU component 40 generates dependency templates 56 from the dependency graphs generated from the parsed agent solution sentences 70. Common dependencies between the extracted dependency graphs 56 are merged into one representation. The merged dependencies are structured according to the rules in the generation grammar 54 and may be in the form of a dependency template 58.”};
creating a system response by the conversational system at least in part due to changes in components of the unified contextual graph due to the merge of the sentential concept graph {See Roux, column 8, lines 60-67, wherein this reads over “At S124, the dependency template 58 identified in S120 is used to generate a natural language response to the customer inquiry input at S114. This includes replacing the variables in the corresponding dependency template 58 for an agent solution with the corresponding actual words in the knowledge base 22, and forming a grammatically correct sentence based on the action grammar 54 from which the dependency template was built.”}; and
presenting the system response together with a representation of at one changed component of the unified contextual graph in the user interface while the user dialog with the conversational system progresses {See Roux, column 14, lines 48-58, wherein this reads over “The exemplary method is based on the use of a dedicated NLG component 44 to generate an answer in natural language. A customer inputs an inquiry in natural language, and based on the knowledge base 22 built by the NLU-processed customer-agent dialogue corpus 24, the system 10 generates a response. When the comparison component 62 identifies a match as described above, the dialogue manager 42 informs the NLG component 44 of the type of answer that should be generated. In particular, the dialogue manager 42 tells the NLG component 44 which type of dependency template 58 should be used to create a response 64.”; and column 15, lines 46-53, wherein this reads over “Finally, the structure realizer 68 converts the sentence representation provided by the surface generator 66 into a final string and organizes the different sentences into paragraphs. Thus, the NLG component 44, with the planner 60, surface generator 66, and structure realizer 68 outputs a natural language answer to the customer which is grammatically correct and meaningful.”}.
	Marin fails to disclose the claimed features of “converting the semantic meaning representation to a sentential concept graph for the latest user utterance,” “updating the unified contextual graph by merging the sentential concept graph with the unified contextual graph,” “creating a system response by the conversational system at least in part due to changes in components of the unified contextual graph due to the merge of the sentential concept graph,” and “presenting the system response together with a representation of at one changed component of the unified contextual graph in the user interface while the while dialog with the conversational system progresses.”
	As per the claimed feature of converting the semantic meaning representation to a sentential concept graph for the latest user utterance, Roux discloses that “[t]he NLU component 40 may include a parser 52, such as a syntactic parser, which implements specific rules, referred to as an action grammar 54, which may be written on top of conventional parser rules” wherein “[t]he parser 52 can extract lexical, syntactic, and semantic information or dependencies from a dialogue text that provide context in which words occur” such that “[t]he information can be extracted sentence by sentence, resulting in a set of dependencies, which can each be represented by a dependency graph 56.” See Roux, column 5, lines 55-67.  That is, Roux discloses the creation of a dependency graph (i.e. a sentential concept graph) utilizing semantic information (i.e. a semantic meaning representation).
	As per the claimed feature of “updating the unified contextual graph by merging the sentential concept graph with the unified contextual graph,” Roux discloses “the NLU component 40 generates dependency templates 56 from the dependency graphs generated from the parsed agent solution sentences 70” wherein “[c]ommon dependencies between the extracted dependency graphs 56 are merged into one representation.”  See Roux, column 8, lines 14-20.  That is, Roux discloses that a plurality of dependency graphs may be merged.  Wherein Marin discloses features directed to a dynamic knowledge graph, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Marin with that of Roux for the predictable result of merging the dynamic knowledge graph of Marin with that dependency graphs of Roux.
	As per the claimed feature of “creating a system response by the conversational system at least in part due to changes in components of the unified contextual graph due to the merge of the sentential concept graph,” Roux discloses that “the dependency template 58 identified in S120 is used to generate a natural language response to the customer inquiry input at S114” wherein “[t]his includes replacing the variables in the corresponding dependency template 58 for an agent solution with the corresponding actual words in the knowledge base 22, and forming a grammatically correct sentence based on the action grammar 54 from which the dependency template was built.”  See Roux, column 8, lines 60-67.  That is, Roux discloses that a natural language response may be generated (i.e. creating a system response) utilizing the dependent template which was built from the dependency graphs (i.e. based in part on the changes in components)..
	As per the claimed feature of “presenting the system response together with a representation of at one changed component of the unified contextual graph in the user interface while the user dialog with the conversational system progresses,” Roux discloses that “[a] customer inputs an inquiry in natural language, and based on the knowledge base 22 built by the NLU-processed customer-agent dialogue corpus 24, the system 10 generates a response” such that “[w]hen the comparison component 62 identifies a match as described above, the dialogue manager 42 informs the NLG component 44 of the type of answer that should be generated.”  See Roux, column 14, lines 48-58.  Additionally, Roux discloses that “Finally, the structure realizer 68 converts the sentence representation provided by the surface generator 66 into a final string and organizes the different sentences into paragraphs. Thus, the NLG component 44, with the planner 60, surface generator 66, and structure realizer 68 outputs a natural language answer to the customer which is grammatically correct and meaningful.”  See Roux, column 15, lines 46-53.  That is, Roux discloses that a response may be generated by the system (i.e. a system response) and a natural language answer is presented to the customer (i.e. the system response together with a representation of at one changed component).
As per dependent claim 2, Marin, in combination with Roux, discloses:
The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the conversational system {See Marin, [0067], wherein this reads over “The dynamic knowledge graph 216 can be implemented by a Resource Description Framework (RDF) triple (RDF-triple) knowledge graph which is a purpose-built database to store and retrieve triples through semantic queries”}.
As per dependent claims 3, 10, and 16, Marin, in combination with Roux, discloses:
The method as recited in claim 1, further comprising dynamically identifying additional components of the united contextual graph and presenting the additional components in the user interface as relevant to the latest user utterance {See Marin, [0027], wherein this reads over “Returned entities can include recipes, knowledge entities that contain information such as facts, and/or structural relationships between entities.  The results (returned entities) are sent to the state tracker.  The state tracker then integrates the search results into the dynamic knowledge graph”}.
As per dependent claims 4, 11, and 17, Marin, in combination with Roux, discloses:
The method as recited in claim 3, further comprising identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system {See Marin, [0026], wherein this reads over “The dynamic knowledge graph contents thus represent the conversation state at any given point in time during the processing”}. 
As per dependent claim 5, 12, and 18, Marin, in combination with Roux, discloses:
The method as recited in claim 3, further comprising:
identifying concepts and relations that are semantically related in the first sentential concept graph to concepts and relations in the unified contextual graph {See Marin, [0088], wherein this reads over “The static knowledge graph 222 changes in two important ways.  First, the static knowledge graph 222 evolves and changes as additional knowledge is added to the graph, such as by web crawlers or other mechanisms that add knowledge to the static knowledge graph 222.  Second, the static knowledge graph 222 changes as new recipes are added thereto.  As explained above, adding new recipes to the system is a way to extend and change the functionality of the system”}; and 
constructing a query to a database of the conversational system according to the identified concepts and relations {See Marin, [0025], wherein this reads over “A semantic representation of the input is created by a language understanding model.”}.
As per dependent claims 6 and 19, Marin, in combination with Roux, discloses:
The method as recited in claim 1, further comprising:
identifying a set of changes to concepts, concept values and concept statuses based on a latest user input {See Marin, [0026], wherein this reads over “When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”}; 
identifying relevant components to the concepts, the concept values and the concept statuses in the unified contextual graph {See Marin, [0026], wherein this reads over “In some embodiments, the initial dynamic knowledge graph comprises a recipe that searches a search knowledge graph (i.e., a search knowledge graph recipe).”}; and 
identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system {See Marin, [0027], wherein this reads over “A policy engine makes determinations as to what actions should be taken next with respect to the dynamic knowledge graph. In some embodiments, in its initial state, the dynamic knowledge graph comprises the semantic representation of the user query and the recipe to search the search knowledge graph. In some embodiments, initially, the policy engine can select the search knowledge graph recipe and use its action (i.e., search) to send the semantic representation of the user query to a knowledge graph search engine. The knowledge graph search process will return a subgraph of entities. Returned entities can include recipes, knowledge entities that contain information such as facts, and/or structural relationships between entities. The results (returned entities) are sent to the state tracker. The state tracker then integrates the search results into the dynamic knowledge graph”}.
As per dependent claims 8, 14, and 20, Marin, in combination with Roux, discloses:
The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog {See Marin, [0027], wherein this reads over “A policy engine makes determinations as to what actions should be taken next with respect to the dynamic knowledge graph” and “In some embodiments, initially, the policy engine can select the search knowledge graph recipe and use its action (i.e., search) to send the semantic representation of the user query to a knowledge graph search engine”}.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Feinberg et al, USPGPUB No. 2014/0280224, filed on 14 March 2014, claiming priority to 15 March 2013, and published no 18 September 2014..
As per dependent claims 7 and 13, Marin, in combination with Roux and Feinberg, discloses:
The method as recited in claim 1, further comprising:
quantifying a set of factors associated with respective subgraphs of the unified contextual graph, the set of factors including at least one of a concept-level feature, a relation-level feature or a discourse-level feature {See Feinberg, [0018], wherein this reads over “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph”}; and
ranking a set of subgraphs in the unified contextual graph based on the quantified factors {See Feinberg, [0018], wherein this reads over “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph”}.
The combination of Marin and Roux fails to expressly disclose each and every limitation of the instant claims.
Feinberg discloses a system for recommending relationships with a graph database.  Specifically, Feinberg discloses that “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph.”  See Feinberg, [0018].  That is, Feinberg discloses the ranking of subgraphs based on the attributes of the set of node and edge data (i.e. quantifying a set of factors associated with respective subgraphs).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Marin and Roux with that of Feinberg wherein the subgraphs of Marin may be further analyzed and ranked according to the prior art disclosure of Marin.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
Applicant asserts the argument that the recited limitations overcome the claim rejections under 35 U.S.C. 101.  The Examiner respectfully disagrees.  
Identify and Explain the Judicial Exception Recited by the Claims (2A)
Applicant asserts the argument that the claims are not directed to an abstract idea.  See Amendment, page 12.  The Examiner respectfully disagrees.
While Applicant alleges that the claims are not directed to an abstract idea because "the user interface integrates the dialog with a presentation of the dynamically identified components of the unified contextual graph which have changed as a result of a user input and recites a set of steps used to idenfiy the components," the Examiner respectfully disagrees in that the claim as a whole is primarily directed to creating a system response.  Furthermore, Applicant asserts the argument that “the Examiner simply states without evidence that they are steps that can be carried out in the human mind.”  See Amendment, page 12.  The Examiner respectfully disagrees.  It was provided previously that a human mind could listen to user utterances and generate semantic meaning representations, especially wherein the instant claims fail to specify the scope of “semantic meaning representations.”  That is, a human mind could generate some textual version of the words spoken in the user utterances.  Moreover, while the Applicant focuses on that the instant invention only allows for a “short time available to also present a system response in the dialog,” it is noted that the instant claims do not require such.  
Furthermore, the claim as a whole is directed to abstract ideas similar to the concepts that have been identified as abstract by the courts, such as the concepts relating to collecting information, analyzing it, and displaying certain results of the collection and analysis. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016).  That is, the instant claim recites the feature of “receiving a latest user utterance” (i.e. collecting and analyzing information) and “presenting the system response” (i.e. displaying certain results of the collection and analysis).
Lastly, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  It should be noted the limitations of the current claims are performed by the generically recited computer/processor.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. While Applicant continues to assert argument directed to the improvement of “chatbots”, it is noted that the instant invention only claims a “conversational system” and does not specify “chatbots” at any point within the claims.  Therefore, the instant claims is/are directed to non-statutory subject matter.
Explain Why the Additional Claim Elements Do Not Result in the Claims as a
Whole Amounting to Significantly More Than the Judicial Exception (Step 28)
Applicant fails to provide how the claims recite an ordered combination of features that qualify as "significantly more." The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a method to generate a response based upon user utterances are well-understood, routine, conventional activities to those in the field of information retrieval.  As evidence of the well-understood, routine, conventional activities before the effective filing date of the application, Applicant is directed to the prior art references cited in Form 892 of the instant prosecution history.
Applicant asserts the argument that “prior art chatbots do not present the components of the knowledge graph used to provide the system response to a user utterance together with the system response” and “it allows an expert user to understand why the system response is provided.”  See Amendment, page 14.  These recited generic computer components perform no more than their basic computer functions. These additional elements are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea of determining a system response based upon the user utterances.  Furthermore, it is speculative to claim that an expert user would better understand “why the system response is provided” because of the claimed features.  Therefore, the claims do not amount to significantly more than the recited abstract idea.
Having considered the claims as a whole, no element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. Indeed, the claims fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Although the claims do recite the use of a computer, nothing more than a generic computer, performing generic, well-understood and routine computer functions, would be required to implement the aforementioned abstract idea.
Additionally, Applicant's claims do not act to narrow, confine, and otherwise tie down the claim so as not to cover the general abstract idea. First and importantly, In re Allapat, 33 F.3d 1526 (Fed. Cir. 1994), has been superceded by Bilski v. Kappas, 561 U.S. 593, 605-06 (2010) and Alice Corp. v. CLS Bank Int'/, 134 S. Ct. 2347 (2014). Specifically, a general purpose computer is flexible-it can do anything it is programmed to do. Therefore, the disclosure of a general purpose computer or a microprocessor as corresponding structure for a software function does nothing to limit the scope of the claim and avoid pure functional claiming. Such programming does not transform an underlying abstract idea into something "significantly more."
Nearly every computer will include a processor capable of performing the basic functions required by the claims. As a result, none of the hardware recited by the claimed invention offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
"The dependent claims' narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.", and "At best, that narrowing is an 'attempt[] to limit the use' of the abstract guarantee idea 'to a particular technological environment,' which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358 citing Bilski v. Kappos, 561 U.S. 593, 610-11, 130 S. Ct. 3218, 3230 (2010)). A claim cannot avoid this preemption concern by limiting itself to a particular technological environment. See Alice, 134 S. Ct. at 2357-58 (limiting an abstract idea to computer environment does not mitigate preemption concerns).
All of these concepts relate to organizing and sending information resulting from the organization of information. The concept described in the independent claims is/are not meaningfully different than those compare/organize and send data concepts found by the courts to be abstract ideas. As such, the claimed features directed to receiving user utterances, converting semantic meaning representations, updating a contextual graph, and creating a system response are an abstract idea.
Therefore, because there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because they do not rely up on the newly cited prior art combination made in response to Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/